Filed 12/17/15 In re Jeremiah M. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re JEREMIAH M. et al., Persons
Coming Under the Juvenile Court Law.
                                                                 D068177
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. J518652A-B)
         Plaintiff and Respondent,

         v.

S.G.,

         Defendant and Appellant.


         APPEAL from orders of the Superior Court of San Diego County, Edlene C.

McKenzie, Commissioner. Affirmed.



         Joseph T. Tavano, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Patrice Plattner-Grainger, Deputy County Counsel, for Plaintiff and

Respondent.
       S.G. appeals orders continuing dependency jurisdiction under Welfare and

Institutions Code section 364.1 She contends the juvenile court erred when it did not

dismiss dependency jurisdiction over her children because the initial protective issues—

her untreated mental health condition and domestic violence—had been resolved. S.G.

argues in view of her demonstrated ability to protect her children and meet their needs,

her current medical marijuana use is not a protective issue that would justify the initial

assumption of jurisdiction under section 300. We affirm.

                   FACTUAL AND PROCEDURAL BACKGROUND

       S.G. is the mother of two children, Jeremiah M., now five years old, and Z.G.,

now three. Darnell G. is S.G.'s husband and Z.G.'s father.2 Several months after Z.G.'s

birth, Darnell started seeing another woman. In February 2013, while driving with the

children in her car, S.G. saw Darnell and his girlfriend in another car. S.G. became

angry. She said, "I forgot everyone in the car. I turned around and ran the car into his."

Two days after this incident, S.G. attempted suicide and was hospitalized.

       S.G. has a medical history of bipolar disorder, visual and auditory hallucinations,

self-mutilating behaviors, and suicidal ideation and suicide attempts. She did not

consistently take prescribed psychotropic medications. When anxious or depressed, S.G.

used marijuana to self-medicate. Her mental health condition was diagnosed as

"symptoms consistent with the diagnosis of Bipolar I disorder, most recent episode


1      Further statutory references are to the Welfare and Institutions Code.

2      The complexities of Jeremiah's paternity are not relevant to the issues raised in this
appeal.
                                              2
depressed, severe without psychotic features, and Cannabis dependence, without

physiological dependence."

         A social worker asked S.G. about her reported marijuana use. S.G. said she had a

medical marijuana card for back pain and did not often use marijuana. The social worker

asked about a report that S.G. used marijuana every day. S.G. said she did not smoke

marijuana every day because she could not afford it. She later said she smoked marijuana

to calm her nerves, and to treat migraines, insomnia and back pain, but was not currently

using.

         In early March 2013, the San Diego County Health and Human Services Agency

(Agency) started working with S.G. and asked her to voluntarily place the children with a

relative until she stabilized her mental health condition. By the end of the month, the

Agency determined the children were at continued risk of harm and filed petitions under

section 300, subdivision (b). The juvenile court sustained the petitions, ordered the

Agency to provide reunification services to the parents, and placed the children in foster

care.

         In April, S.G. was found walking down a street, screaming and cutting herself on

her wrists with scissors. She was hospitalized under section 5150. S.G. tested positive

for opiates, cannabis and benzodiazepines. She admitted to only using marijuana. S.G.

was paranoid, angry, aggressive and hostile. Doctors reported her condition as "Bipolar

affective disorder by history, most recent episode of manic versus mixed with possible

psychotic features, likely cannabis abuse versus dependence." The following week, S.G.

collapsed as a result of not eating and dehydration, injuring herself.

                                              3
       The social worker reported that Z.G. was a very easy going baby. She was happy

and affectionate. However, Jeremiah had significant problems. He had frequent

tantrums, and hit and kicked his caregivers and the other children in the home and at

daycare.

       In May 2013, Darnell and his girlfriend moved to Las Vegas3 to avoid S.G., who

had repeatedly harassed them. S.G. found Darnell's new address by hacking his email

account. S.G. went to Las Vegas and tried to break into Darnell's home while his

girlfriend was present. The girlfriend telephoned the police.

       In reports prepared for the six-month review hearing, S.G.'s psychologist said S.G.

resumed treatment in mid-August after a "brief leave" of approximately one month. She

was participating in group and individual therapy, and saw her psychiatrist every four to

eight weeks. Her treatment focused on anger, mood and stress management, and

maintaining safety. S.G. was prescribed an anti-depressant medication. The psychologist

was concerned about possible interactions between marijuana and S.G.'s prescribed

medication, and recommended S.G. participate in substance abuse treatment.

       S.G. resisted participating in substance abuse treatment, stating that her marijuana

use had nothing to do with the reasons her children were in foster care. During a

conference call to coordinate services between ParentCare, a substance abuse treatment

program, and another provider, S.G. starting screaming at ParentCare staff and left their




3     After moving to Las Vegas, Darnell did not maintain contact with the social
worker. His whereabouts were unknown to the Agency.
                                             4
offices. She became belligerent when she tried to return. ParentCare called for police

assistance.

       In early August, S.G. enrolled in substance abuse and mental health services at

Harmony West. She resumed taking prescribed medication and received a certificate of

completion for parenting classes. S.G. was unwilling to visit her children at a visitation

center, saying the environment was too restrictive. The children's maternal uncle

supervised a weekly seven- to eight-hour visit at S.G.'s home. In October, S.G. agreed to

have an additional two-hour weekly visit with the children at a visitation center.

However, the visitation center refused to transport the children after Jeremiah became

angry, took off his sneakers, and threw them at the driver.

       In January 2014, Jeremiah was moved to a higher level foster home due to his

behavioral issues. When his behavior did not improve, he was moved to another foster

home in March. Jeremiah stabilized in this home. When he was in unfamiliar or

unpredictable environments, his negative behaviors returned. His behaviors included

hitting, spitting and having tantrums.

       By January 2014, the physician who was providing medication management

services to S.G. reported that she was regularly taking prescribed medication and her

mood had stabilized. She consistently denied any current psychiatric symptoms and

wanted to discontinue the medication. The physician said he believed that a reasonable

plan could be developed to allow S.G. to use nonpharmacologic methods to continue to

stabilize her mood.



                                             5
       In reports prepared for the 12-month review hearing, the social worker reported

that S.G. was discharged from therapy because of her resistance to formulating treatment

goals. Later, she resumed therapy with another therapist. That therapist said S.G.

demonstrated insight about meeting the children's needs and her past neglectful behavior.

S.G. was receptive to exploring "her dysfunctional thought patterns that in the past had

promoted her marijuana use [and] her out of control behaviors when under the influence

of marijuana." S.G. tested negative for drugs and continued to participate in outpatient

treatment.

       Starting in March 2014, S.G. had unsupervised visits with her children, including a

day long visit every Saturday. She was playful, engaging and affectionate with them.

S.G. implemented good parenting skills, and was protective with her children.

       S.G.'s service providers reported that she had made good progress. Although she

did not fully accept responsibility for her behavior, she genuinely intended to be a better

parent. She attended most of her children's medical exams and developmental

evaluations, and demonstrated good parenting skills. Jeremiah was benefitting from

weekly one-on-one visits with her. S.G. was discharged from a domestic violence

treatment program for excessive absences.

       At the end of July, the Agency placed the children on a 60-day trial visit with S.G.

S.G. fulfilled the requirements of her individual therapy. She had graduated from her

substance abuse treatment program and was attending aftercare services. S.G. continued

to participate in services designed to stabilize her finances and housing, and facilitate the

children's transition into her care. At the 18-month review hearing in September, the

                                              6
juvenile court returned the children to S.G.'s care under a family maintenance services

plan.

        In March 2015, the Agency reported that S.G. had appropriate housing and was

employed. The children appeared to be thriving at home. S.G. was not participating in

an aftercare substance abuse treatment program. She was referred for drug testing twice,

but said her job prevented her from testing. S.G. had been managing her mental health

condition without medication since September 2014. The social worker recommended

termination of jurisdiction.

        At the family maintenance review hearing, the juvenile court ordered the Agency

to conduct two or more random drug tests on S.G., and continued the hearing. S.G. tested

positive for marijuana three times. The Agency changed its recommendation to

continued jurisdiction, with S.G. to participate in a drug treatment program and random

drug testing.

        The juvenile court said one of the important issues in the case was S.G.'s

dependence on marijuana. S.G. did not understand that her substance abuse presented a

continuing risk to her children, a toddler and a child with significant behavioral issues.

The juvenile court ordered S.G. to be reassessed by a substance abuse specialist and

comply with any treatment recommendations, and continued jurisdiction over the

children.




                                              7
                                       DISCUSSION

       S.G. contends the juvenile court erred in continuing the children's dependency

proceedings. She asserts the protective issues in her children's dependency cases arose

because of her unstable mental health condition and domestic violence, which were

resolved. S.G. acknowledges there were concerns in the reunification period about

possible negative interactions between marijuana and her prescribed medications. She

argues those concerns were no longer valid because she was managing her mental health

condition without medication. S.G. argues there is no current protective risk to her

children that would justify continued juvenile court supervision. In support, S.G. cites

case law holding that harm to a child cannot be presumed without evidence linking a

parent's marijuana use to a protective risk to the child. (In re Alexis E. (2009)

171 Cal.App.4th 438, 452; In re David M. (2005) 134 Cal.App.4th 822, 829-830;

Jennifer A. v. Superior Court (2004) 117 Cal.App.4th 1322, 1345-1346 (Jennifer A.).)

S.G. maintains she had been safely caring for her children for a year, they were happy

and healthy in her care, and there is no substantial evidence of any link between her

medical marijuana use and any protective risk to her children.

       When a dependent child is placed with a parent, the juvenile court is required to

hold a review hearing every six months. (§ 364, subd. (a).) At the hearing, the court is

required to determine whether continued supervision is necessary: "The court shall

terminate its jurisdiction unless the social worker or his or her department establishes by

a preponderance of evidence that the conditions still exist which would justify initial

assumption of jurisdiction under Section 300, or that those conditions are likely to exist if

                                              8
supervision is withdrawn. Failure of the parent or guardian to participate regularly in any

court ordered treatment program shall constitute prima facie evidence that the conditions

which justified initial assumption of jurisdiction still exist and that continued supervision

is necessary." (§ 364, subd. (c).)

       We review the decision to continue dependency jurisdiction under the substantial

evidence test. (In re N.S. (2002) 97 Cal.App.4th 167, 172.) We do not reweigh the

evidence, evaluate the credibility of witnesses, or resolve evidentiary conflicts.

(In re Dakota H. (2005) 132 Cal.App.4th 212, 228.)

       In support of her contention that the juvenile court erred when it did not dismiss

jurisdiction, S.G. relies on a number of cases in which the reviewing courts held there

was not a sufficient link between a parent's drug use and a protective risk to the child.

(In re James R. (2009) 176 Cal.App.4th 129, 132 (James R.) [in the absence of other risk

factors, parent's hospitalization after consuming beer and ibuprofen did not support a

finding under section 300, subdivision (b)]; Jennifer A., supra, 117 Cal.App.4th

at p. 1346 [although the parent tested positive for marijuana, no evidence was presented

to show that the parent had a substance abuse problem]; In re Destiny S. (2012)

210 Cal.App.4th 999, 1003-1005 [evidence of a parent's drug use, without any indication

of child abuse or neglect, is not sufficient to support jurisdiction]; In re Drake M. (2012)

211 Cal.App.4th 754, 764-765 [parent's medical marijuana use did not support a

jurisdictional finding; there was no showing that the parent did not provide regular care to

his child due to substance abuse].)



                                              9
       S.G.'s argument is premised on her assertion there is no link between her

marijuana use and any protective risk to the children. We do not find her assertion or her

argument persuasive. Unlike the cases on which she relies, the record contains

substantial evidence to establish a link between S.G.'s marijuana use and a protective risk

to her children. Although the record shows that her day-to-day parenting skills were

generally good, and had been so from the beginning of the case, S.G. placed the children

at great risk as a result of her impulsive and dangerous actions. After the children were

removed from her care, S.G. suffered a psychotic episode while under the influence of

marijuana. It took her months to stabilize, which she did with medication, therapy, and

abstinence from marijuana.

       Unlike the parents in James R. and Jennifer A., S.G.'s substance abuse was not an

isolated incident. S.G. was diagnosed with marijuana dependence. S.G.'s therapist

worked with S.G. to examine "her out of control behaviors when under the influence of

marijuana." Her three positive tests for marijuana and three missed tests prior to the last

review hearing indicate that she was frequently using marijuana. The record also shows

that when S.G. was anxious or depressed, she used marijuana to self-medicate instead of

seeking more effective medication to stabilize her moods. In view of her extensive

mental health history and lack of treatment since September 2014, we draw the

reasonable inference S.G. was using marijuana to treat depression and anxiety, and the

more serious manifestations of her mental health condition could resume, leading to a

significant protective risk to the children.



                                               10
       Further, S.G. was not participating in a substance abuse treatment aftercare plan

and did not comply with random drug tests until again ordered to do so by the juvenile

court. S.G. did not complete a domestic violence treatment program. Her failure to

participate in court-ordered treatment programs "constitute[s] prima facie evidence that

the conditions which justified initial assumption of jurisdiction still exist and continued

supervision is necessary." (§ 364, subd. (c).) S.G. did not rebut this presumption.

       "The provision of a home environment free from the negative effects of substance

abuse is a necessary condition for the safety, protection, and physical and emotional well-

being of the child." (§ 300.2) The juvenile court reasonably determined that continued

jurisdiction was necessary to avoid a recurrence of the events that brought the children

within its jurisdiction. (§ 364, subd. (c).) There is substantial evidence to support the

juvenile court's findings.

                                      DISPOSITION

       The orders are affirmed.



                                                                             O'ROURKE, J.

WE CONCUR:



HUFFMAN, Acting P. J.



HALLER, J.



                                             11